Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Allowable Subject Matter
Claims 1, 3-6, 8-11 are allowed.

The following is an examiner’s statement of reasons for allowance:

Regarding Claim 1, the prior art fails to teach or reasonably suggest an adaptive bleeder control method, comprising “discharging by the energy storage component when the grid voltage is less than a preset input voltage value, to lock the peak characterizing voltage of the grid voltage; and using an output voltage of the energy storage component as the peak characterizing voltage”, in combination with the other limitations of the claim.

Dependent claims 3-5 are allowed by virtue of its dependency.

Regarding Claim 6, the prior art fails to teach or reasonably suggest an adaptive bleeder control method, comprising “a voltage lock unit, connected to the voltage detection unit, and configured to lock a peak characterizing voltage of the grid voltage and output the peak characterizing voltage under a preset condition; and a voltage follower unit, connected to the voltage lock unit, and configured to follow and output the peak characterizing voltage output by the voltage lock unit”, in combination with the other limitations of the claim.

Dependent claims 8-11 are allowed by virtue of its dependency.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED M KAISER whose telephone number is (571)272-9612. The examiner can normally be reached M-F 9 a.m.-6 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Abdullah Riyami can be reached on 571-270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SYED M KAISER/Examiner, Art Unit 2831                                                                                                                                                                                                        /ABDULLAH A RIYAMI/Supervisory Patent Examiner, Art Unit 2831